Citation Nr: 9909997	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  95 40-375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of fractures 
of metatarsals in the right foot.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel

REMAND

The veteran served on active duty from March 1961 to March 
1962.

This matter is before the board of Veterans' Appeals (Board) 
on appeal from a 
June 1995 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

In his statements and his March 1996 hearing testimony, the 
veteran contends that he fractured two metatarsals of his 
right foot while running an obstacle course during field 
training at Gunter Air Force Base (Gunter).

Service medical records obtained from Gunter reflect that on 
September 18, 1961, the veteran "injured [his foot] when he 
jumped from [a] 5 foot wall during field training."  The 
examining physician noted "some swelling over metatarsal 
area," and "much pain when patient tries to walk."  The 
physician prescribed that the veteran use crutches and cold 
soaks, and to return for X-rays should the swelling persist.  
The veteran returned to the medical clinic on September 19, 
1961, and X-rays taken of both feet were interpreted as 
showing "no significant abnormality."  Swelling and 
tenderness of the metatarsal region of the veteran's right 
foot were noted.  The physician's impression was that the 
veteran had suffered ankle sprain of both feet.  The veteran 
was subsequently transferred to Eglin Air Force Base (Eglin).  
The service medical records obtained from Eglin show that on 
September 21, 1961, a physician interpreted the X-rays from 
Gunter as showing a "questionable chip."

In his March 1996 hearing testimony, the veteran stated that 
he was told by a doctor at Eglin that he had two fractures in 
his right foot.  The hearing officer arranged for an 
examination of the veteran which was scheduled for April 
1996.  A handwritten note on the VA examination request form 
indicates that the veteran did not report for this 
examination due to a conflict with his new job.  
Significantly, the handwritten note also indicates that the 
examination was to be rescheduled for August 1996.  The 
claims file, however, contains no further mention of a 
rescheduled VA examination.  There is no indication that the 
veteran was ever notified of a rescheduled examination, and 
there are no VA or private medical records in the claim file 
beyond the date of the veteran's RO hearing.

Under 38 U.S.C. § 5107(a), a VA claimant has the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that a claim of 
entitlement to service connection is well grounded.  Grivois 
v. Brown, 6 Vet. App. 136 (1994); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  A well-grounded claim has been defined as 
being "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[section 5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Board concurs with the RO that the veteran's 
claim is well grounded in that it is capable of 
substantiation.  The Board further finds that, in light of 
the VA examination that was scheduled but never held, a 
remand is required on the facts of this case.  Here, the 
veteran contends that his service medical records are 
incomplete, and that missing service medical records would 
prove his claim of an in-service fracture of his right foot.  
There is evidence of record that the RO scheduled a VA 
examination for the veteran.  However, there is no evidence 
VA took the necessary steps in notifying the veteran of a 
rescheduled examination after the first appointment was 
canceled.  The Board notes that when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination, and a claimant, without good cause, fails to 
report for such examination, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655 (1998).  Here, 
the record indicates that the veteran failed to appear for 
his first scheduled VA examination due to a scheduling 
conflict with his new job.  In this matter, the Board finds 
that the scheduling conflict between the new job and the VA 
examination constitutes good cause for the veteran's failure 
to appear for his VA examination.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him in the recent past for 
residuals of an in-service foot injury.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
already associated with the claims 
folder.

2.  The veteran should be afforded an 
examination to determine if there are any 
ascertainable residuals of the injury 
which he sustained to his right foot 
during service in September 1961.  The 
examiner should elicit from the veteran a 
detailed history of the in-service right 
foot injury.  Based upon review of the 
service medical records, the veteran's 
reported history, and examination 
findings, to include current X-ray 
studies of the veteran's right foot, the 
examiner should express an opinion as to 
whether there are any ascertainable 
residuals of a fracture of a metatarsal 
in the right foot, and if so, whether it 
is as likely as not that the veteran 
fractured any bones in his right foot 
during service.  The claims folder should 
be made available to the examiner for 
review before the examination.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The Board wishes 
to emphasize that the Court, in Stegall 
v. West,  11 Vet. App. 268 (1998), held 
that when the directives of a remand are 
not fully complied with, the Board has no 
choice but to remand the case again for 
compliance with the directives.

If the benefits sought remain denied, the veteran and his 
representative should be provided with an appropriate 
supplemental statement of the case and given a reasonable 
period of time in which to respond.  The case should then be 
returned to the Board, if otherwise in order, for further 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

